Third District Court of Appeal
                               State of Florida

                         Opinion filed August 30, 2017.


                              ________________

                               No. 3D17-0792
                    Lower Tribunal Nos. 15-4493 & 14-5139
                             ________________


                                Pedro Lassus,
                                   Appellant,

                                        vs.

                            The State of Florida,
                                   Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Teresa Pooler, Judge.

      Pedro Lassus, in proper person.

      Pamela Jo Bondi, Attorney General, and Kayla H. McNab, Assistant
Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LINDSEY, JJ.

      ROTHENBERG, C.J.
      Pedro Lassus filed a motion on February 9, 2017 seeking postconviction

relief under Florida Rule of Criminal Procedure 3.850 in lower case numbers F14-

5139 and F15-4493. On June 19, 2017, the trial court issued an order denying the

motion as untimely. The only attachments to the order are Lassus’s motion and the

attachments Lassus included with his motion. In the motion, Lassus contends that

he entered his plea of guilty to the above cases and a judgment of conviction was

entered on June 3, 2015. If this assertion is correct, then his February 9, 2017

motion for postconviction relief was timely filed.

      Because the trial court’s order does not include, attach, or reference any

record evidence to refute Lassus’s claim that a judgment of conviction was entered

on June 3, 2015, and his postconviction motion was filed on February 9, 2017, we

reverse the order denying the motion as untimely filed. If the trial court again

enters an order denying postconviction relief, the court shall attach record excerpts

conclusively showing that Lassus is not entitled to relief. See Fla. R. App. P.

9.141(b)(2)(A).

      Reversed and remanded for further proceedings.




                                         2